Name: Commission Regulation (EEC) No 2720/89 of 7 September 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/38 Official Journal of the European Communities 8 . 9 . 89 COMMISSION REGULATION (EEC) No 2720/89 of 7 September 1989 fixing the amount of the subsidy on oil seeds Whereas the abatement of the subsidy for sunflower seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calcu ­ lated on the basis of an abatement of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2639/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2645/89 Q, as amended by Regulation (EEC) No 2686/89 (") ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2645/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy for sunflower seed will be confirmed or replaced as from 8 September 1989 to take into account the consequences of the appli ­ cation of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 8 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 128, 11 . 5. 1989, p. 15 . (3) OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 255, 1 . 9 . 1989, p. 14. 0 OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10 . f) OJ No L 255, 1 . 9 . 1989, p. 32. (8) OJ No L 259, 6. 9. 1989, p. 14. o OJ No L 266, 28 . 9. 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p . 47 . ( ») OJ No L 183, 3 . 7. 1987, p. 18 . 8 . 9 . 89 Official Journal of the European Communities No L 262/39 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 22,451 5332 59,22 1 084,09 170,44 200,49 18,970 14,892 37 646 3 705,61 178,89 3 218,61 0,00 4 549,07 1,170 0,000 22,002 52,27 58,04 1 062,41 166,91 196,48 18,577 14,552 36 897 3 607,32 178,89 3 153,31 0,00 4 461,97 1,170 0,000 22,343 53,07 58,94 1 078,87 169,55 199,52 18,871 14,769 37 459 3 642,53 178,89 3 194,72 0,00 4 468,52 1,170 0,000 22,621 53,73 59,67 1 092,30 171,70 202,01 19,110 14,927 37 857 3 665,92 178,89 3 227,74 0,00 4 499,32 1,170 0,000 22,836 54.23 60.24 I 102,68 173,35 203,93 19,294 15,076 38 217 3 703,82 178,89 3 260,78 0,00 4 533,01 1,170 0,000 23,192 55,23 61,34 1 119,87 176,11 207,1 1 19,601 15,220 38 613 3 680,83 178,89 3 289,41 0,00 4 546,05 No L 262/40 Official Journal of the European Communities 8 . 9. 89 ANNEX II Aids to colza and rape seed 'double zero* (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 3,670 2,500 24,951 59,22 65,82 1 204,81 189,68 222,81 21,112 16,645 41 829 4 154,08 561,13 3 600,85 480,01 3,670 2,500 24,502 58,17 64,63 1 183,13 186,16 218,80 20,719 16306 41 080 4 055,78 561,13 3 535,55 480,01 3,670 2,500 24,843 58,97 65,53 1 199,59 188,80 221,85 21,013 16,522 41 641 4 090,99 561,13 3 576,96 480,01 3,670 2,500 25,121 59,63 66,27 1 213,02 190,94 224,33 21,252 16,680 42 039 4114,39 561,13 3 609,98 480,01 3,670 2,500 25,336 60,14 66,83 1 223,40 192,59 226J.5 21,436 16,829 42 399 4152,29 561,13 3 643,02 480,01 3,670 2,500 25,692 61,13 67,93 1 240,59 195,35 229,43 21,743 16,973 42 795 4 129,30 561,13 3 671,65 480,01  in another Member State (Esc) 5 029,07 4 941,97 4 948,52 4 979,33 5 013,02 5 026,05 8 . 9 . 89 No L 262/41Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period H (') 3rd period 12 (') 4th period 10 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 6,890 0,000 21,242 50,54 56,03 1 025,71 160,52 189,69 17,866 13,825 35 645 3 406,18 1 053,45 3 575,40 0,00 6 423,74 6 260,49 3 528,09 6 260,49 6,890 0,000 21,373 50,85 56,38 ... 1 032,04 161,55 190,86 17,980 13,924 35 864 3 422,18 1 053,45 3 594,46 0,00 6 449,81 6 285,90 3 547,15 6 285,90 6,890 0,000 21,593 51,37 56,96 1 042,66 163,23 192,83 18,168 14,040 36 221 3 425,82 1 053,45 3 616,68 0,00 6 421,07 6 257,89 3 569,37 6 257,89 6,890 0,000 21,924 52,15 57,83 1 058,64 165,79 195,78 18,452 14,227 36 694 3 452,73 1 053,45 3 655,97 0,00 6 459,33 6 295,18 3 608,66 6 295,18 6,890 0,000 22,088 52,54 58,26 1 066,56 167,03 197,25 18,590 14,334 36 968 3 479,08 1 053,45 3 681,82 0,00 6 481,94 6 317,21 3 632,60 6 317,21 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used tot converting final aids into the currency of the processing country when the latter is a country other than the country of production ' (value of ECU 1) I Current9 1st period10 2nd period11 3rd period12 4th period1 5th period2 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,077010 2,340320 43,442300 7,003680 8,065360 0,778529 0,675488 1 488,98 178,84900 173,52600 129,73700 2,073610 2,336730 43,415100 7,003800 8,065530 0,7781 75 0,678045 1 492^8 180,27000 174,09200 130,35500 2,070240 2,332960 43,387900 7,003730 8,066630 0,778582 0,*&gt;80574 1 496,92 182,03600 174,72000 130,91 100 2,067080 2,329490 43,357800 7,003930 8,068150 0,778822 0,682950 1500,66 183,75800 175,59400 131,39800 2,067080 2329490 43,357800 7,003930 8,068150 0,778822 0,682950 1 500,66 183,75800 175,59400 131,39800 2,058040 2,319660 43,271000 7,002050 8,072630 0,781401 0,689850 T51 1,94 189,44400 178,38700 132,72800